Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-- 12. (Currently Amended) A method, comprising:
	generating first mechanical energy with a first turbine;
	generating second mechanical energy with a second turbine;
	releasably coupling an output shaft of the first turbine to a pump via a first one-way clutch;
	releasably coupling an output shaft of the second turbine to the pump via a second one-way clutch;
	pressurizing fluid at the pump using the first mechanical energy, the second mechanical energy, or both;
	directing the pressurized fluid from the pump to a wellbore via a fluid manifold coupled between the pump and the wellbore;
	in an inactive period during which the pump is not engaged to pump fluid to the wellbore, coupling the first turbine to the pump via the first one-way clutch, releasing the second one-way clutch to decouple the second turbine from the pump, and providing torque to the pump using only the first mechanical energy; and
	in an active period during which the pump is engaged to pump fluid to the wellbore and the pump is operating at a horsepower above a predetermined threshold, coupling the first turbine to the pump via the first one-way clutch, coupling the second turbine to the pump via the second one-way clutch, and directing the fluid from the pump using the first mechanical energy and the second mechanical energy. --



Allowable Subject Matter
Claims 1-9, 11-12, 14-21, and 24 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art does not teach a pump driven by two turbines, each turbine selectively connectable to the pump via clutches; and wherein only one turbine is connected to provide a torque to the pump during an inactive period in which the pump is not engaged to pump fluid to a wellbore, and both turbines are connected to the pump when the pump is engaged to pump fluid to the wellbore when a threshold horsepower of the pump is met.
Pratelli 2014/0093399) does not teach multiple turbines;
Dahouk teaches selectively operated pump drives, but does not teach a mode in which the pump is supplied torque via only one drive, but is not engaged to pump to a wellbore.
Teegarden teaches a pump selectively driven by multiple motors to supply fluid to a location, but is silent as to providing torque to the pump via a single one of the motors without being engaged to pump fluid to the location.
The combination of Pratelli, Dahouk, and Teegarden does not make obvious the claimed device, as none of the references teaches an inactive and active mode as claimed..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746